

116 HRES 38 IH: Supporting the goals and ideals of Korean American Day.
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 38IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Gomez (for himself, Ms. Judy Chu of California, Mr. Lowenthal, Mr. Connolly, Mr. Khanna, Ms. Meng, Mr. Peters, Ms. Norton, Mr. Pascrell, Mr. Ted Lieu of California, Mr. Grijalva, Mrs. Napolitano, Ms. Lee of California, Ms. Schakowsky, Ms. Sánchez, Mr. Takano, Ms. Porter, Mr. San Nicolas, Mr. Case, Mr. Cisneros, Mr. Kim, Mr. Woodall, Mrs. Lee of Nevada, and Ms. Jayapal) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals and ideals of Korean American Day.
	
 Whereas the influence of Korean Americans may be observed in all facets of American life, from politics to industry, entrepreneurship to volunteerism, the arts, and education;
 Whereas, on January 13, 1903, 102 courageous Korean immigrants arrived in the United States initiating the first large wave of Korean immigration to America;
 Whereas these pioneer Korean immigrants faced tremendous social and economic obstacles as well as language barriers in America, the land of opportunity;
 Whereas in pursuit of the American dream, Korean immigrants initially served as farmworkers, wage laborers, and section hands throughout the United States;
 Whereas first generation Korean immigrants established a new home in a new land through resilience, tenacious effort, and immense sacrifice, which became the bedrock for their children and future generations of Korean Americans;
 Whereas the centennial year of 2003 marked an important milestone in the history of Korean immigration;
 Whereas the House passed House Resolution 487 to commemorate Korean American Day in the 109th Congress;
 Whereas the Senate passed Senate Resolution 283 to commemorate Korean American Day in the 109th Congress;
 Whereas Korean Americans, like other groups of immigrants that came to the United States before them, seeking a better life and opportunity, have thrived in their new homeland due to strong work ethic, family bonds, and community spirit;
 Whereas Korean Americans have made significant contributions to the economic vitality of the United States and the global marketplace;
 Whereas Korean Americans have made history by winning elections throughout the country from local, to State, and to Federal levels of political office;
 Whereas Korean Americans have invigorated businesses, not-for-profit and other nongovernmental organizations, government, technology, medicine, athletics, arts and entertainment, journalism, churches, academic communities, and countless facets of American life;
 Whereas Korean Americans have built and strengthened the alliance between the United States and the Republic of Korea, fostering peace on the Korean Peninsula;
 Whereas Korean Americans have made enormous contributions to the military strength of the United States and served with distinction in the Armed Forces during World War I, World War II, the Vietnam War, the conflict in Korea, and subsequent military conflicts across the globe; and
 Whereas the Centennial Committees of Korean Immigration and Korean Americans have designated January 13th of each year as Korean American Day to commemorate the first step of the long and prosperous journey of Korean Americans in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Korean American Day;
 (2)urges all Americans to observe Korean American Day so as to have a greater appreciation of the invaluable contributions Korean Americans have made to the United States; and
 (3)honors and recognizes the 116th anniversary of the arrival of the first Korean immigrants to the United States.
			